— Appeal from an order of the Supreme Court, Seneca County (Dennis F. Bender, A.J.), entered February 17, 2012. The order, among other things, directed respondent to cooperate with the medical personnel of the Department of Corrections and Community Supervision.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Respondent appeals from an order that, inter alia, granted the petition seeking to require him to cooperate with the medical personnel of the Department of Corrections and Community Supervision and to cooperate in the methods of force feeding and necessary medical treatment. We conclude that this appeal is moot because the order by its own terms has expired, and the exception to the mootness doctrine does not apply herein (see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). We add only that there is no merit to respondent’s contention that the order does not “ ‘conform strictly to [Supreme Court’s] decision’ ” (Spier v Horowitz, 16 AD3d 400, 401 [2005]). Present — Centra, J.E, Sconiers, Valentino, Whalen and Martoche, JJ.